Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 6/25/2021 amending all claims drawn to the originally presented invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The amended and newly added claims will be restricted out separately from the originally presented invention because are not readable on the elected invention for the following reasons. 
The originally presented inventions claims  1-14  of Group I drawn to a method of identifying a subject suffering from an ischemic heart disease, and the invention of newly amended claims (6/25/2021 ) depending on the newly amended claim 1 now drawn to a method for treating stable angina in a subject in need thereof (claims 1-4,9-14)  would have been restricted if presented earlier.  The inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons presented in the Restriction Action 6/25/2020 and in addition the application would have contained claims to more than one of the combinations of categories.
Since applicant has received an action on the merits for the originally presented
invention, this invention has been constructively elected by original presentation for
prosecution on the merits. Accordingly, newly amended claims 1 and claims dependent thereof are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
bona fide attempt to
reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of
this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) AREAVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641